Title: To James Madison from George W. Erving, 7 February 1803 (Abstract)
From: Erving, George W.
To: Madison, James


7 February 1803, London. No. 13. “I have to communicate to you the very disagreeable intelligence that Messrs: Bird Savage & Bird our Bankers in this City have to-day been obliged to stop payment. I had fortunately nearly balanced the ‘Spoliations’ Account with them on the 31st: December, & had divided amongst the proctors the whole of the fund destined for their payment. My Consular & Seaman Agency Accounts not having been yet made up for the last half year several Accounts of the Consuls at the other Ports not being received, the greater part of the fund for the relief and protection of Seamen remains in their hands; I received however £100 from them some short time since towards the expences in that Department.” Suggested in a former letter employing bankers to handle U.S. funds “rather than a Mercantile house whose engagements were of a nature to involve us in risque & which was not able to make such advan⟨ces⟩ as were occasionally necessary; at the same time recommending the house of Messrs: Lees & Satterthwaite & Brassey, considered as highly respectable & substantial; I have applied to these Gentlemen this Morning, who are willing to undertake our business upon the same terms on which it was conducted by Messrs: Bird; I have for the present opened a spoliation Account with Messrs: Lees & Comy which I shall continue ’till instructed by you, unless Mr: King should in the mean time see fit to make any other arrangem⟨ents.⟩”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 2 pp. In a clerk’s hand, signed by Erving.



   
   Erving to JM, 10 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:299).



   
   A full transcription of this document has been added to the digital edition.

